Case: 18-10579    Date Filed: 07/11/2019   Page: 1 of 18


                                                                         [PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 18-10579
                           ________________________

     D.C. Docket No. 6:16-cv-00976-GKS-DCI; 6:13-cr-00005-GKS-GJK-1



ALEX CORI TRIBUE,

                                                               Petitioner-Appellant,

                                       versus

UNITED STATES OF AMERICA,

                                                              Respondent-Appellee.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                  (July 11, 2019)

Before JORDAN, GRANT and HULL, Circuit Judges.

HULL, Circuit Judge:

      Alex Cori Tribue, a federal prisoner proceeding with counsel, appeals the

district court’s denial of his 28 U.S.C. § 2255 motion to vacate his sentence.
                  Case: 18-10579       Date Filed: 07/11/2019       Page: 2 of 18


Tribue argued that his prior Florida conviction for fleeing and eluding in 2006 no

longer qualified as a violent felony after Johnson v. United States, 576 U.S. __,

135 S. Ct. 2551 (2015), so he was no longer subject to an enhanced sentence under

the Armed Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e). Citing Beeman v.

United States, 871 F.3d 1215 (11th Cir. 2017), the district court ruled that Tribue

failed to prove that the ACCA’s residual clause affected his sentence because he

still had three qualifying serious drug offenses. On appeal, Tribue argues, in

relevant part, that the district court erred in relying on his 2007 conviction for

delivery of cocaine to sustain his ACCA enhancement because the government

waived reliance on the use of that conviction as an ACCA predicate.

       After careful review of the parties’ briefs and the record, and with the

benefit of oral argument, we conclude that the government did not waive reliance

on Tribue’s 2007 conviction for delivery of cocaine, and in the § 2255 proceedings

the government permissibly introduced Shepard1 documents to prove the

qualifying nature of that 2007 conviction. Thus, we affirm the district court’s

denial of Tribue’s § 2255 motion.2



       1
           Shepard v. United States, 544 U.S. 13, 125 S. Ct. 1254 (2005).
       2
        In reviewing a denial of a motion to vacate under § 2255, we review the district court’s
legal conclusions de novo and its findings of fact for clear error. Stoufflet v. United States, 757
F.3d 1236, 1239 (11th Cir. 2014). “‘[W]e may affirm on any ground supported by the record.’”
Beeman, 871 F.3d at 1221 (quoting Castillo v. United States, 816 F.3d 1300, 1303 (11th Cir.
2016)).
                                                  2
              Case: 18-10579    Date Filed: 07/11/2019    Page: 3 of 18




                                I. BACKGROUND

A.    Guilty Pleas

      In February 2013, Tribue pled guilty to conspiring to distribute and possess

with intent to distribute 500 grams or more of a mixture and substance containing

cocaine, in violation of 21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(B)(ii), and to

possessing a firearm as a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1),

924(a)(2), and 924(e)(1). In exchange the government dismissed six charges

against Tribue for distributing cocaine, in violation of 21 U.S.C. § 841(a)(1) and

(b)(1)(C).

      During Tribue’s change of plea hearing, his defense counsel predicted,

“[b]ased on [Tribue’s] criminal record, . . . he will be scored as an armed career

criminal.” Counsel admitted that Tribue had “several deliveries” “of cocaine,” yet

he was “not by this Plea Agreement waiving his right to challenge any of those

predicates.” Counsel had advised Tribue that “the 15 years . . . in terms of a

minimum mandatory penalty, is a worst-case scenario” and, if they were

“successful on challenging the armed career criminal [enhancement], it would be a

ten-year statutory maximum as a felon in possession of a firearm,” but “[e]ither

way, [Tribue] would still plead.” Defense counsel clarified that his remarks should

not “be seen as a concession or abandonment of any legal challenges [he] may


                                          3
               Case: 18-10579       Date Filed: 07/11/2019      Page: 4 of 18


have at sentencing, especially since none of the predicates [were] mentioned in

[the] Plea Agreement, which [he had] not stipulated to.”

B.     Presentence Investigation Report

       The probation officer’s presentence investigation report (“PSI”) assigned

Tribue a base offense level of 26, pursuant to U.S.S.G. § 2D1.1(c)(7), because

Tribue’s drug offense involved 624.9 grams of cocaine, which is more than 500

grams but less than 2 kilograms of cocaine.3 The probation officer designated

Tribue as an armed career criminal under the ACCA because he had “at least three

prior convictions for a violent felony or serious drug offense, or both, that were

committed on occasions different from one another.” The probation officer

applied the enhancement under the ACCA based on Tribue’s Florida convictions

for: (1) delivery of cocaine in 2003; (2) fleeing and eluding in 2006; and

(3) delivery of cocaine in 2009.

       The PSI also listed in the criminal history section Tribue’s several additional

prior Florida convictions, including (1) lewd and lascivious behavior in 2005;

(2) possession of a controlled substance in 2005; (3) tampering with physical

evidence in 2005; (4) possession of a controlled substance in 2006; (5) solicitation




       3
        The probation officer prepared the PSI using the 2012 United States Sentencing
Guidelines Manual.
                                              4
             Case: 18-10579     Date Filed: 07/11/2019   Page: 5 of 18


to commit purchase of cocaine in 2007; (6) possession of a controlled substance in

July 2007; and (7) possession of a controlled substance in August 2007.

      As a result of Tribue’s ACCA status, the PSI increased Tribue’s offense

level from 26 to 37, pursuant to U.S.S.G. § 4B1.4(b)(2). The PSI then applied a

three-level reduction for acceptance of responsibility, pursuant to U.S.S.G.

§ 3E1.1(a) and (b), making Tribue’s total offense level 34.

      Regardless of his ACCA status, Tribue’s criminal history category was VI

based on his criminal history score of 22. With a total offense level of 34 and a

criminal history category of VI, Tribue’s initial advisory guidelines range was 262

to 327 months’ imprisonment.

C.    Objections

      Tribue objected to the PSI, arguing that his 2009 conviction for delivery of

cocaine did not count as an ACCA predicate offense because it was “relevant

conduct to the instant offense.” The probation officer responded that Tribue’s

2009 conviction involved a delivery of cocaine on August 26, 2008, and his drug

conspiracy charge in the instant case involved separate conduct between June 24,

2012, and November 7, 2012. The government did not file any objections and

agreed with the probation officer.

      Before sentencing, the government filed a motion under U.S.S.G. § 5K1.1

for the district court to depart downward based on Tribue’s substantial assistance.


                                         5
              Case: 18-10579    Date Filed: 07/11/2019    Page: 6 of 18


The government recommended that Tribue receive a four-level offense reduction,

which would result in an adjusted total offense level of 30 and an adjusted advisory

guidelines range of 168 to 210 months’ imprisonment.

D.    Sentencing Hearing

      At the commencement of Tribue’s sentencing hearing, the district court

asked Tribue whether “there [was] anything regarding the contents of the [PSI] that

[he would] like to place on the record,” and Tribue’s counsel responded “No, Your

Honor. There was previously an objection, but it’s . . . been resolved with the

government.” Thus, at the sentencing hearing, Tribue withdrew any objection to

the ACCA enhancement. The government also responded that there was nothing

to do regarding the PSI. Indeed, at sentencing, Tribue did not object to his

classification as an armed career criminal.

      When the district court invited Tribue to allocute, defense counsel asked to

“be heard” on the motion of the government to depart downward. Tribue’s counsel

requested a four-level offense departure, which would result in an adjusted

advisory guidelines range of 168 to 210 months’ imprisonment. The government

“recommend[ed] the same as [Tribue],” and the district court responded, “All

right.”

      The district court announced that, “under the Presentence Report, [Tribue]

ha[s] a total offense level of 34, [and] a criminal history category [of] VI.” The


                                          6
              Case: 18-10579        Date Filed: 07/11/2019   Page: 7 of 18


district court “note[d] that [Tribue] had 15 prior convictions.” “Because of

[Tribue] entering a plea of guilty and cooperating with the government, the

[District] Court . . . t[ook] into consideration the government’s motion for

substantial assistance and sentence[d] [Tribue] to 170 months in the Bureau of

Prisons.”

      The district court asked if there was anything Tribue would like to state to

the court after being sentenced, to which Tribue’s counsel responded, “I was going

to allocute and Mr. Tribue was going to allocute, but I think the Court has imposed

a reasonable sentence in this case, and so there’s no objections.” The government

stated that it had no objections.

      The district court did not state which of Tribue’s prior convictions it relied

on to support Tribue’s enhanced sentence under the ACCA. However, in its

Statement of Reasons, the district court marked that it adopted the PSI without

change.

      Tribue did not file a direct appeal.

E.    § 2255 Proceeding

      Later, Tribue filed a § 2255 motion to vacate his sentence. 28 U.S.C.

§ 2255. He argued that he no longer qualified as an armed career criminal because

his Florida conviction in 2006 for fleeing and eluding did not count as a predicate




                                             7
                Case: 18-10579       Date Filed: 07/11/2019       Page: 8 of 18


offense after Johnson. Tribue did not dispute that his 2003 and 2009 delivery of

cocaine convictions qualified as serious drug offenses and ACCA predicates.

       However, Tribue asserted that the government effectively waived reliance

on the use of any other prior convictions listed in the PSI because (1) the PSI

identified only three specific convictions as ACCA predicates, (2) at sentencing,

the government did not object to the PSI or state its reliance on any of Tribue’s

other prior convictions as ACCA predicates, and (3) the sentencing court adopted

the PSI without change. In support of his waiver argument, Tribue stressed this

Court’s decision in United States v. Canty, 570 F.3d 1251, 1256 (11th Cir. 2009),

where the government specifically waived reliance on the facts that it later sought

to assert.

       In response, the government emphasized that, although Tribue’s conviction

in 2006 for fleeing and eluding no longer qualified as a violent felony, 4 he was

ineligible for § 2255 relief because he still had three prior convictions that

qualified as serious drug offenses. See Beeman, 871 F.3d at 1221. In addition to

Tribue’s 2003 and 2009 delivery of cocaine convictions, the government submitted

that Tribue also had a 2007 delivery of cocaine conviction that qualified too. As a



       4
        The parties agree that Tribue’s prior Florida conviction in 2006 for fleeing and eluding
does not qualify as a predicate violent felony under the ACCA. See United States v. Adams, 815
F.3d 1291, 1292-93 (11th Cir. 2016) (holding that, after Johnson, a Florida conviction for fleeing
or attempting to elude is no longer an ACCA-qualifying offense because it does not qualify
under the elements or enumerated-offenses clauses).
                                                8
                Case: 18-10579       Date Filed: 07/11/2019       Page: 9 of 18


Shepard document, the government attached to its response a certified copy of the

Florida judgment in Tribue’s 2007 case that showed he had been adjudicated guilty

of “Delivery of Cocaine” on June 26, 2007. 5 The government argued that it could

now rely on this 2007 conviction for delivery of cocaine to support Tribue’s

ACCA enhancement and that it never waived reliance on that conviction.

       Regarding Canty, the government pointed out that: (1) in the original Canty

sentencing, the defendant had objected to the predicate convictions used for his

ACCA enhancement and the government had explicitly and vocally disclaimed

reliance on any other facts to show the convictions qualified; (2) there was no such

similar objection or discussion at Tribue’s original sentencing; and (3) a sentencing

court is not required to address and rule upon every possible qualifying predicate

conviction listed in the PSI for those convictions to count later as ACCA predicates

on direct appeal or on collateral review.

       The district court denied Tribue’s § 2255 motion. The district court

concluded, in relevant part, that Tribue could not meet his burden of proof under

Beeman to demonstrate that he no longer qualified for an ACCA enhancement

because he still had three qualifying serious drug offenses. The district court found



       5
         The conviction in 2007 for delivery of cocaine was originally listed in Tribue’s PSI as
“solicitation to commit purchase of cocaine,” but the government introduced a certified copy of
the state court judgment in Tribue’s § 2255 proceeding verifying that the conviction was for
delivery of cocaine. Both the PSI and the certified copy of the state court judgment identify the
conviction as Case No. 07-CF-2641 in the Orange County Circuit Court on June 26, 2007.
                                                9
             Case: 18-10579     Date Filed: 07/11/2019   Page: 10 of 18


that, unlike in Canty, here the government never waived or disclaimed reliance on

Shepard documents or other records demonstrating the nature of Tribue’s prior

convictions contained in the PSI. The district court also denied Tribue a certificate

of appealability (“COA”).

      Tribue filed a timely appeal. This Court granted Tribue a COA on

“[w]hether the district court erred in denying relief under 28 U.S.C. § 2255 by

determining that Tribue was still subject to the Armed Career Criminal

enhancement, 18 U.S.C. § 924(e)(1).”

                                  II.    DISCUSSION

      A defendant who violates 18 U.S.C. § 922(g) and has three or more previous

convictions for a violent felony or serious drug offense is subject to an enhanced

sentence under the Armed Career Criminal Act. See 18 U.S.C. § 924(e)(1);

U.S.S.G. § 4B1.4(a). The sentencing enhancement is mandatory where a

defendant has at least three predicate offenses. See United States v. Symington,

781 F.3d 1308, 1313 (11th Cir. 2015) (holding that, because “application of the

ACCA is mandatory when a defendant meets the statutory requirements,” the

district court did not err by sentencing him to 15 years of imprisonment

notwithstanding the 10-year maximum sentence agreed to in his plea agreement).




                                         10
                Case: 18-10579     Date Filed: 07/11/2019   Page: 11 of 18


A.    Beeman

      “[L]ike any other § 2255 movant, a Johnson § 2255 claimant must prove his

claim.” Beeman, 871 F.3d at 1221-22 (citing “a long line of authority holding that

a § 2255 movant ‘bears the burden to prove the claims in his § 2255 motion.’”).

To obtain relief based on Johnson, a postconviction movant must prove that his

sentence “enhancement was due to use of the residual clause.” Id. at 1222. “In

other words, he must show that the clause actually adversely affected the sentence

he received.” Id. at 1221. A Johnson § 2255 movant must prove two things:

(1) that “the sentencing court relied solely on the residual clause, as opposed to

also or solely relying on either the enumerated offenses clause or elements clause,”

and (2) that “there were not at least three other prior convictions that could have

qualified under either of those two clauses as a violent felony, or as a serious drug

offense.” Id.

      As to this first requirement, Beeman added that “[t]o prove a Johnson claim,

the movant must show that—more likely than not—it was use of the residual

clause that led to the sentencing court’s enhancement of his sentence.” Id. at 1222.

Beeman explained that “[i]f it is just as likely that the sentencing court relied on the

elements or enumerated offenses clause, solely or as an alternative basis for the

enhancement, then the movant has failed to show that his enhancement was due to

use of the residual clause.” Id.


                                            11
               Case: 18-10579       Date Filed: 07/11/2019       Page: 12 of 18


       Here, we can decide this case easily based on Tribue’s failure to prove the

second requirement of Beeman. See id. at 1221. Tribue’s PSI provided that he had

Florida convictions in 2003 and 2009 for delivering cocaine, which qualify as

serious drug offenses under the ACCA. See 18 U.S.C. § 924(e)(2)(A)(ii) (defining

a “serious drug offense” as “an offense under State law, involving manufacturing,

distributing, or possessing with intent to manufacture or distribute, a controlled

substance,” punishable by at least ten years of imprisonment); United States v.

Smith, 775 F.3d 1262, 1268 (11th Cir. 2014) (holding that a drug conviction under

Fla. Stat. § 893.13(1) is a “serious drug offense” under the ACCA). 6 In this

appeal, Tribue does not dispute that these cocaine delivery convictions qualify as

ACCA predicates.

       The problem for Tribue is that he also had a Florida conviction in 2007 for

delivering cocaine, which likewise qualifies as an ACCA predicate. Therefore,

Tribue had at least three prior convictions that qualified as “serious drug offenses”

under the ACCA. Accordingly, Tribue has not proven that there were not other




       6
         See Fla. Stat. § 893.13(1)(a) (providing that “a person may not sell, manufacture, or
deliver, or possess with intent to sell, manufacture, or deliver, a controlled substance”). A
delivery of cocaine conviction constitutes a second-degree felony, punishable by up to 15 years
of imprisonment. Fla. Stat. §§ 893.13(1)(a)(1), 775.082(3)(d), 893.03(2)(a)(4).


                                               12
               Case: 18-10579      Date Filed: 07/11/2019       Page: 13 of 18


convictions that could have qualified, and thus Tribue is not eligible for § 2255

relief under Johnson and Beeman. See Beeman, 871 F.3d at 1221.7

B.     Waiver

       Tribue’s main argument is that the government effectively waived reliance

on the use of any other convictions outside of the three identified as ACCA

predicates in the PSI. Tribue argues that the government cannot now rely on his

2007 conviction for delivery of cocaine because: (1) his PSI expressly stated the

ACCA enhancement was based on three specific prior convictions, one of which

was the 2006 fleeing and eluding conviction; (2) the government did not file PSI

objections or state that he had additional ACCA predicates; and (3) the district

court adopted the PSI without change. Tribue contends that the government should

not now be given a second chance to rely on a new ACCA predicate.

       We are not persuaded by Tribue’s arguments. Rather, strong reasons exist

for allowing the government to rely on Tribue’s additional drug conviction and to

present evidence about it in his § 2255 proceedings.




       7
        Although the district court’s order in Tribue’s § 2255 proceeding incorrectly identified
Tribue’s third ACCA predicate as a 2005 conviction, the record established that Tribue’s third
cocaine delivery conviction was in 2007. We may affirm on any ground supported by the record.
Beeman, 871 F.3d at 1221.
                                              13
             Case: 18-10579     Date Filed: 07/11/2019    Page: 14 of 18


      First, at the original sentencing before the district court, Tribue admitted that

he had all of the convictions listed in the PSI. So the factual existence of Tribue’s

2007 drug conviction was not disputed at the original sentencing.

      Second, at the original sentencing, Tribue raised no objection to his ACCA

enhancement. For example, at sentencing Tribue never claimed that his 2006

fleeing and eluding conviction did not qualify under the ACCA’s elements clause

or that the residual clause was void for vagueness. This reason alone suffices.

      Third, there is no requirement that the government prospectively address

whether each and every conviction listed in the criminal history section of a PSI is

an ACCA predicate in order to guard against potential future changes in the law

and avoid later claims that it has waived use of those convictions as qualifying

ACCA predicates. In other words, where there is no objection by the defendant to

the three convictions identified as ACCA predicates, the government bears no

burden to argue or prove alternative grounds to support the ACCA enhancement.

If Tribue had no way to anticipate Johnson’s invalidation of the residual clause in

the ACCA, and therefore did not object, then the government equally did not

either. Further, the government did not waive reliance on other convictions in the

PSI as ACCA predicates simply by not objecting to the PSI on the grounds that

Tribue had more qualifying convictions than the three that the probation officer

had identified as supporting the ACCA enhancement.


                                          14
              Case: 18-10579       Date Filed: 07/11/2019     Page: 15 of 18


C.     Other Precedent

       We recognize that Tribue relies on Canty and Bryant. 8 However, in both

cases, the defendants expressly objected to their ACCA classification at the

original sentencing. That alone makes those cases materially different and not

helpful to Tribue. In addition, in each case the government’s particular conduct in

response to the defendant’s timely objection laid the foundation for the waiver

ruling in those cases. We discuss what happened in those cases and why.

       In Canty, at the original sentencing hearing, the defendant objected both to

the facts of his prior convictions in the PSI and the use of his prior convictions as

ACCA predicates. 570 F.3d at 1253-54. The government expressly disclaimed

reliance on the facts in the PSI taken from various documents and instead offered

limited Shepard exhibits (certified copies of state convictions) to demonstrate that

the defendant had the requisite prior ACCA predicates. Id. at 1253. The

convictions were: (1) a 2002 Florida felon in possession of a firearm, carrying a

concealed firearm, and obstructing or opposing an officer; (2) a 1998 Florida

escape while transporting, possession of cocaine, and obstructing or opposing an

officer with violence; (3) a 1998 Florida possession of cocaine with intent to sell or




       8
        Bryant v. Warden, FCC Coleman-Medium, 738 F.3d 1253 (11th Cir. 2013), overruled on
other grounds by McCarthan v. Dir. of Goodwill Indus.-Suncoast, Inc., 851 F.3d 1076 (11th Cir.
2017) (en banc).
                                             15
               Case: 18-10579       Date Filed: 07/11/2019       Page: 16 of 18


deliver; and (4) a 1995 Florida carrying a concealed firearm and possession of a

weapon in the vicinity of a school. Id.

       On direct appeal in Canty, this Court determined that the defendant’s

convictions for carrying a concealed weapon did not qualify as violent felonies,

and his crimes of escape and obstructing justice with violence occurred on the

same day and thus could not both be used. Id. at 1255. Further, because the

government, in response to the defendant’s timely objection, had disclaimed

reliance on any facts in the PSI taken from documents other than the Shepard

exhibits, this Court (1) declined to consider on appeal the PSI facts regarding the

circumstances of the above escape and obstructing justice convictions and

(2) rejected the government’s argument for a second chance to present more

evidence about those very same convictions on remand. Id. at 1256-57.9




       9
          After Canty, in United States v. Martinez, 606 F.3d 1303, 1305 (11th Cir. 2010), another
direct appeal case, this Court limited Canty to its facts and explained that Canty did not hold
“that an appellate panel was barred from fashioning an appropriate mandate, including allowing
the government to present additional evidence on remand for resentencing.” In Martinez, this
Court read Canty to “say only that a broad mandate for de novo resentencing was inappropriate
in that case” because the government had explicitly disclaimed reliance on other evidence at the
original sentencing. Id.
         Further, in Martinez, this Court held that “there were powerful reasons to allow the
government to present additional evidence” on remand in that case. Id. at 1306. This Court
explained that the defendant’s objection at the sentencing hearing to a sentencing enhancement
was “vague and unclear” and, therefore, under the circumstances of the case, “a ‘just’ mandate
allowed the government to introduce evidence upon remand.” Id. This Court held that it “had
the lawful power to fashion an appropriate form of relief on remand, including permitting the
presentation of further evidence.” Id.
                                               16
             Case: 18-10579     Date Filed: 07/11/2019   Page: 17 of 18


      Tribue’s case is nothing like Canty. Tribue did not object to his ACCA

classification at the original sentencing, and the government did not expressly

disclaim reliance on the facts in the PSI.

      Similar to Canty, the defendant in Bryant also objected to his ACCA

classification at the original sentencing. Bryant v. Warden, FCC Coleman-

Medium, 738 F.3d 1253, 1258 (11th Cir. 2013), overruled on other grounds by

McCarthan v. Dir. of Goodwill Indus.-Suncoast, Inc., 851 F.3d 1076 (11th Cir.

2017) (en banc). The government countered that the defendant had “5 or 6 felony

convictions which also could have been used” as predicates. Id. at 1258-59. The

district court thoroughly reviewed all of the defendant’s prior convictions because

of the government’s representation that there were other felonies which could have

been used. Id. at 1259. One of the convictions listed in the PSI was burglary. Id.

at 1258. After its thorough review of the convictions, the district court found that

the defendant had “at most three qualifying predicate convictions,” which were a

concealed-firearm conviction and two drug convictions. Id. at 1259, 1279

(emphasis added). Importantly, the government did not object to that finding or

suggest at any point at sentencing that a prior burglary conviction could serve as a

predicate offense. Id. Therefore, based on those factual circumstances, this Court

determined that the government waived reliance on the defendant’s burglary

conviction as the third ACCA predicate at sentencing. Id. at 1279.


                                             17
               Case: 18-10579       Date Filed: 07/11/2019        Page: 18 of 18


       Unlike the defendant in Bryant, Tribue did not object to his ACCA

classification at his original sentencing. And unlike the factual circumstances in

Bryant, the sentencing court here did not review all of Tribue’s convictions, much

less make any finding about all of them. 10 Neither Canty nor Bryant help Tribue.

                                        III. CONCLUSION

       In sum, because Tribue has three prior convictions that qualified as “serious

drug offenses” under the ACCA, he has not shown that he is eligible for § 2255

relief under Johnson. Thus, we affirm the district court’s denial of Tribue’s § 2255

motion.

       AFFIRMED.




       10
          In United States v. Petite, 703 F.3d 1290, 1292 n.2 (11th Cir. 2013), this Court
concluded that a fleeing and eluding offense counted as an ACCA predicate, and thus, the Court
said it need not reach the government’s claim that it could substitute a different conviction. The
Court’s statements in a footnote in Petite that the government on appeal cannot offer a new
predicate conviction in support of an ACCA enhancement are pure dicta. In any event, the
defendant in Petite had objected at sentencing and on direct appeal that the fleeing and eluding
offense did not count substantively under the residual clause, which also materially distinguishes
Petite from this case. See id. at 1292.
                                                18